UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6248



MICHEAL LEE SPENCER, SR.,

                                            Plaintiff - Appellant,

          versus


MARK L. EARLEY, Office of the Virginia
Attorney General; COMMONWEALTH OF VIRGINIA,
Department    of    Corrections;     BRUNSWICK
CORRECTIONAL   CENTER;   OFFICE   OF    HEALTH
SERVICES; ERIC M. MADSEN; RONALD J. ANGELONE;
GENE M. JOHNSON,

                                           Defendants - Appellees,

          and


UNITED STATES OF AMERICA,

                                                       Intervenor.




                            No. 07-6418



MICHEAL LEE SPENCER, SR.,

                                            Plaintiff - Appellant,

          versus
MARK L. EARLEY, Office of the Virginia
Attorney General; COMMONWEALTH OF VIRGINIA,
Department    of    Corrections;     BRUNSWICK
CORRECTIONAL   CENTER;   OFFICE   OF    HEALTH
SERVICES; ERIC M. MADSEN; RONALD J. ANGELONE;
GENE M. JOHNSON,

                                          Defendants - Appellees,

          and


UNITED STATES OF AMERICA,

                                                      Intervenor.




                            No. 07-6460



UNITED STATES OF AMERICA,

                                          Intervenor - Appellant,

          and


MICHEAL LEE SPENCER, SR.,

                                                      Plaintiff,

          versus


MARK L. EARLEY, Office of the Virginia
Attorney General; COMMONWEALTH OF VIRGINIA,
Department    of    Corrections;     BRUNSWICK
CORRECTIONAL   CENTER;   OFFICE   OF    HEALTH
SERVICES; ERIC M. MADSEN; RONALD J. ANGELONE;
GENE M. JOHNSON,

                                          Defendants - Appellees,




                                 2
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:01-cv-01578-CMH)


Argued:   March 18, 2008                   Decided:   May 16, 2008


Before KING and DUNCAN, Circuit Judges, and Jane R. ROTH, Senior
Circuit Judge of the United States Court of Appeals for the Third
Circuit, sitting by designation.


Affirmed in part, reversed in part, and remanded with instructions
by unpublished opinion. Judge Duncan wrote the opinion, in which
Judge King and Senior Judge Roth joined.


ARGUED: Hannah Polikov, DUKE UNIVERSITY SCHOOL OF LAW, Durham,
North Carolina, for Appellant.    Sarah Elaine Harrington, UNITED
STATES DEPARTMENT OF JUSTICE, Civil Rights Division, Appellate
Section, Washington, D.C., for Intervenor United States. William
Eugene Thro, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.     ON BRIEF: Erwin Chemerinsky, James
Coleman; Students Brian Andrews, Christine N. Appah, Heather H.
Harrison, Lauren Tribble, DUKE UNIVERSITY SCHOOL OF LAW, Durham,
North Carolina, for Appellant. Rena J. Comisac, Acting Assistant
Attorney General, Diana K. Flynn, UNITED STATES DEPARTMENT OF
JUSTICE, Civil Rights Division, Appellate Section, Washington,
D.C., for Intervenor United States. Robert F. McDonnell, Attorney
General of Virginia, Stephen R. McCullough, Deputy State Solicitor
General, William C. Mims, Chief Deputy Attorney General, Mark R.
Davis, Senior Assistant Attorney General, J. Michael Parsons,
Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
DUNCAN, Circuit Judge:

     While incarcerated at the Brunswick Correctional Center in

Lawrenceville, Virginia, in 2001, Appellant Micheal Lee Spencer,

Sr. (“Spencer”) filed this pro se civil action against the Virginia

Department of Corrections, former Virginia Attorney General Mark

Earley, and several other state entities and actors (collectively

“defendants” or “Virginia”).          In his complaint, Spencer alleged

more than twenty violations of Title II of the Americans with

Disabilities Act (“Title II”), 42 U.S.C. § 12131, and § 504 of the

Rehabilitation    Act    of   1973   (“Rehabilitation         Act”),   29    U.S.C.

§ 794(a), and advanced as well several constitutional claims

against individual defendants under 42 U.S.C. § 1983.                       After a

complex procedural history which we recount below, the state

defendants     moved    to    dismiss       for   lack   of     subject      matter

jurisdiction.    The district court granted the motion and dismissed

Spencer’s complaint in its entirety.              Spencer appealed only the

district     court’s    decisions    with     respect    to     §   504     of   the

Rehabilitation Act and Title II of the ADA.

     Because the district court erred in dismissing Spencer’s

claims under § 504 of the Rehabilitation Act, we reverse and remand

with instructions to reinstate those claims.              As to the Title II

claims, however, counsel informed the court at oral argument that

Spencer agreed to their dismissal.            We therefore decline to reach




                                        4
the question of the constitutionality of Title II’s abrogation of

sovereign immunity for claims against state entities not alleging

constitutional violations argued in Spencer’s brief.                     See Lyng v.

Nw. Indian Cemetery Protective Ass’n, 485 U.S. 439, 445 (1988) (“A

fundamental      and   longstanding     principle       of     judicial    restraint

requires that courts avoid reaching constitutional questions in

advance of the necessity of deciding them.”).



                                        I.

     Spencer is currently an inmate in the federal correctional

system.    According to his complaint, he suffers from a variety of

mental    and    physical   ailments,    including        a    “seizure    disorder,

neurological      damage,     infarction     (in    the       brain),    involuntary

movement disorder, memory deficit disorder, cognitive dysfunction,

mobility    disability,       and   a   myriad     of     non-psychotic        mental

disorders.”      J.A. 19.

     In 2001, while incarcerated by the Virginia Department of

Corrections (“VDOC”) at the Brunswick Correctional Center, Spencer

filed a complaint in the Eastern District of Virginia seeking

damages and injunctive relief against the former Virginia Attorney

General Mark Earley, the former and current Directors of VDOC, VDOC

itself,    the    Brunswick     Correctional       Center       Office    of   Health

Services, and prison psychologist Eric Madsen.                  He contended that

defendants discriminated against him because of his disabilities,


                                        5
in violation of Title II of the ADA, § 504 of the Rehabilitation

Act, and the United States Constitution.                Spencer’s twenty-four

claims assert an extensive pattern of wrongful behavior.                           For

example, Spencer alleges that he was locked in the building during

a fire drill, despite defendants’ knowledge of his disabilities,

and    threatened      with    disciplinary       action     for   delaying        and

interfering     with    the   drill.      He   also    contends        that   he   was

improperly denied single-cell housing and the medical services

accommodations necessitated by his disabilities.

       In May 2003, the district court dismissed Spencer’s complaint

in its entirety.       The court concluded that: (1) his Title II claims

against state entities and individuals in their official capacities

were   barred   by     the    Eleventh    Amendment;       (2)   his    claims     for

injunctive relief were moot as he had been released from VDOC

custody; (3) his Title II claims against named defendants in their

individual capacities were improper because there is no individual

liability under the ADA; (4) his Rehabilitation Act claims lacked

factual   support;      and   (5)   he   failed   to   successfully       allege     a

violation of the Constitution, as is required to sustain a claim

under 42 U.S.C. § 1983.         On appeal, this court summarily affirmed

the dismissal “for the reasons stated by the district court.”

Spencer v. Earley, 88 Fed. Appx. 599, 600 (4th Cir. 2004).

       Spencer then filed a petition for a writ of certiorari, asking

the Supreme Court to review the portion of our decision finding


                                         6
that the Eleventh Amendment barred his claims against the state

entities under Title II of the ADA.           The Supreme Court granted

certiorari, vacated this court’s judgment, and remanded the case

for further proceedings in light of Tennessee v. Lane, 541 U.S. 509

(2004), in which the Court held that Title II validly abrogates

states’ Eleventh Amendment immunity in the context of access to

judicial services.      See Spencer v. Earley, 543 U.S. 1018 (2004).

This court, in turn, remanded the case to the district court with

the same instruction.     See Spencer v. Earley, No. 037037 (4th Cir.

Jan. 20, 2005).      On remand, Virginia filed a motion to dismiss,

asserting its Eleventh Amendment sovereign immunity to suit.               The

district court subsequently stayed all proceedings pending the

outcome   of   the   Supreme   Court’s   decision   in   United   States    v.

Georgia, 546 U.S. 151 (2006), which presented the question of

whether Title II validly abrogates states’ sovereign immunity from

suit in the prison context.

     The Supreme Court held in Georgia that Title II does abrogate

such immunity in the prison context for claims that also allege

constitutional violations.        Georgia, 546 U.S. at 158-59.             The

Supreme Court declined, however, to decide the extent to which

sovereign immunity is vitiated for non-constitutional Title II

claims because the lower courts had not yet determined whether the

claims in that case asserted independently viable constitutional

claims or purely statutory ones.         The Supreme Court instructed on


                                     7
remand that the lower courts must determine, “on a claim-by-claim

basis, (1) which aspects of the State’s alleged conduct violated

Title II; (2) to what extent such misconduct also violated the

Fourteenth Amendment; and (3) insofar as such misconduct violated

Title II but did not violate the Fourteenth Amendment, whether

Congress’s purported abrogation of sovereign immunity as to that

class of conduct is nevertheless valid.”   Id. at 159.

     On the heels of the decision in Georgia, the state defendants

filed, and the district court granted, the motion to dismiss which

forms the basis of this appeal.1    To frame our analysis, we set

forth the district court’s rationale in some detail.

     The district court first found that the Supreme Court’s prior

order in this case, and the decisions in Tennessee v. Lane and

United States v. Georgia, did not call “into question” the district

court’s previous dismissal of (1) Spencer’s claims for injunctive

relief; (2) his Title II claims against named defendants in their

individual capacities; (3) Spencer’s Rehabilitation Act claims; or

(4) his § 1983 claims, which were previously dismissed for failure

to allege a constitutional violation. Spencer v. Earley, No. 1:01-

cv-01578, *5-6 (E.D. Va. Jan. 30, 2007). With respect to Spencer’s

Rehabilitation Act claims, the district court elaborated further



     1
      While the district court’s ruling was pending, the United
States intervened as an appellant, pursuant to 28 U.S.C. § 2403, to
defend the constitutionality of Title II of the ADA, as applied in
the prison context, and § 504 of the Rehabilitation Act.

                                8
and reiterated its view that Spencer failed to present evidentiary

support for his allegations. See id. at *5.

     Turning   to   Spencer’s   Title   II   claims   against   the   state

entities and actors in their official capacities, the district

court applied the framework mandated by the Supreme Court in

Georgia.   In doing so, it first concluded that Spencer had stated

twelve valid Title II claims.2    The court then found, however, that


     2
      Briefly stated, Spencer’s valid Title II disability
discrimination claims consisted of the following:
B. Defendants denied Spencer’s reasonable request to use books to
complete the required Breaking Barriers program in his cell because
his disabilities prevented him from attending the classroom
sessions;
D. Defendants denied Spencer’s reasonable request to have meetings
with his psychologist recorded for future use because his
disabilities prevented him from taking notes;
F. Spencer was denied “single-cell housing and medical services
accommodations,” as necessitated by his disabilities, and the
warden denied his reasonable request pertaining to access to the
general population mess hall;
H. Defendants required Spencer to “perform feats, which by reason
of his disabilities placed him at substantial risk of irreparable
physical injury” by requiring him to stand in an outdoor medication
dispensing line on thirty occasions;
K. Defendants locked Spencer in his building during a fire drill,
despite knowledge of his disabilities, and threatened him with
disciplinary action for delaying and interfering with the drill;
M. Spencer was “denied authorization to display placards used to
motivate and remind him to attend to his personal hygiene”;
N. He was denied access to the law library and refused assistance
with obtaining books, instead being insulted for his disabilities;
O.   He   was  inappropriately   refused   him   the  single   cell
accommodations required by his physical and mental disabilities;
P. He was housed in the residential building farthest from all
inmate services making it very difficult and painful for him to
obtain such services;
S. Spencer was thrown in administrative segregation under false
pretenses because a certain officer “did not want a disabled
individual with Spencer’s disabilities in his building”;
W. Defendants denied Spencer’s request to be placed in single-

                                   9
none       of    the   twelve   claims   alleged   an     actual   constitutional

violation, and Title II does not “validly abrogate[] [Eleventh

Amendment] state sovereign immunity in the prison context for

[Title II] claims not based on unconstitutional conduct.”                    Spencer

v.   Earley,        No.   1:01-cv-01578,    *16   (E.D.   Va.   Jan.   30,   2007).

Accordingly, the court dismissed Spencer’s remaining Title II

claims, and this appeal followed.



                                           II.

       We now consider the dismissal of Spencer’s claims under § 504

of the Rehabilitation Act.           We review the granting of a motion to

dismiss de novo.          See Veney v. Wyche, 293 F.3d 726, 730 (4th Cir.

2002).3         The district court summarily dismissed these claims on the



occupancy housing and the inmate honor housing program, which
provides single-occupancy housing to some non-disabled inmates;
X. Defendants penalized Spencer for his inability to complete the
Breaking Barriers program despite their refusal to make reasonable
accommodations to allow Spencer to participate in the program.
J.A. 21-28, 41-51, 83-85.
       3
      Although Virginia argues vigorously on appeal that even if
Spencer has stated valid claims under § 504 of the Rehabilitation
Act they are nevertheless barred by state sovereign immunity, its
contentions in this regard are foreclosed by circuit precedent.
This court has previously held that state agencies that knowingly
and willingly accept clearly conditioned federal funding validly
waive their Eleventh Amendment immunity with respect to claims for
damages under § 504 of the Rehabilitation Act.     Constantine v.
Rectors and Visitors of George Mason Univ., 411 F.3d 474, 495-96
(4th Cir. 2005).    Virginia does not dispute that it receives
federal funding for its prison system and the programs therein.
Thus, Spencer’s Rehabilitation Act claims are not barred by the
Eleventh Amendment. See id.

                                           10
grounds that Spencer failed to present arguments in support of

them.4       Both Appellants, Spencer and the United States, respond

that       “[b]ecause    Title      II   of     the    ADA   and   [§    504    of]    the

Rehabilitation Act provide for identical causes of action, all of

. . . Spencer’s [twelve] claims that made out a prima facie case

under      [Title   II   of]     the     ADA    also   state   a   claim       under   the

Rehabilitation Act.”           Appellant’s Br. at 58.          For the reasons that

follow, we agree.

                                               A.

       Rule 8(a)(2) requires that a complaint contain only “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”           Fed. R. Civ. P. 8(a)(2).            The Supreme Court

has recently emphasized that the purpose of this rule is to provide

the defendant with “fair notice of what . . . the claim is and the

grounds upon which it rests.”              Bell Atlantic Corp. v. Twombly, 127
S. Ct. 1955, 1964 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957).       Thus, while a complaint comprised solely of labels and

conclusions is insufficient to satisfy this rule, specific facts,

elaborate      arguments,      or    fanciful       language   are      not   necessary.

Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007).




       4
      Although it is not completely clear from the district court’s
opinion,   we   assume   that   the   court   dismissed   Spencer’s
Rehabilitation Act claims for “failure to state a claim upon which
relief can be granted.” See Fed. R. Civ. P. 12(b)(6).

                                               11
       More specifically, the Supreme Court has repeatedly held that

in the context of a motion to dismiss, a district court must

construe a pro se complaint liberally.                 Such a complaint, “however

inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.”                   Id. (internal quotations

omitted).     Dismissal of a pro se complaint such as Spencer’s for

failure to state a valid claim is therefore only appropriate when,

after applying this liberal construction, it appears “beyond doubt

that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.”                  Haines v. Kerner, 404
U.S. 519,   521    (1972)        (internal     quotations    omitted)     (emphasis

added).

       Viewing Spencer’s complaint under this standard, its dismissal

was inappropriate.            Spencer plainly provides the defendants with

notice of his claims and the grounds therefor.                      It could scarcely

be     clearer      that      he     is     alleging     overlapping       disability

discrimination claims under § 504 of the Rehabilitation Act and

Title II of the ADA, and he sets forth in some detail the alleged

conduct    giving      rise    to    such   claims.      For   example,     Spencer’s

original complaint is entitled, “Complaint Under Title II of the

Americans With Disabilities Act/§ 504 of the Rehabilitation Act of

1973,”    J.A.   18,    and     he   refers      throughout    to    the   defendants’

violations of his rights under the “RA,” or Rehabilitation Act.

See, e.g., J.A. 21, 46.              Perhaps the strongest refutation of the


                                            12
district court’s conclusion can be found in Claim B of Spencer’s

complaint, in which he states the following:

     B. (1). Spencer’s March 2001 “Institutional Treatment
     Plan” at [Brunswick Correctional Center] indicated that
     he needed to complete a so-called “Breaking Barriers”
     program.   Due to Spencer’s Disabilities, i.e., memory
     deficit disorder, cognitive dysfunction, anxiety [and]
     panic disorder, (others omitted) he is unable to attend
     a classroom setting, Spencer submitted a request . . .
     for “reasonable accommodation” under the ADA and RA
     ([Rehabilitation Act]) to borrow the programs books and
     study them in his cell or a private room, in April 2001.
     On 4-13-01 by written response to Spencer’s ADA/RA
     reasonable accommodations request to participate in said
     program, [the Assistant Warden of Programs] illegally
     discriminates against Spencer and illegally excludes him
     from said program by reason of his disabilities, by
     denying him access/accommodation to participate in the
     program.


J.A. 21 (emphasis added); see § 504 of Rehabilitation Act, 29

U.S.C. § 794(a), (prohibiting exclusion from programs “solely by

reason” of one’s disabilities).       After setting forth evidence

supporting the allegation that he was excluded from the program

“solely by reason” of his disability, Spencer concludes Claim B by

asserting that he was injured as a result of such exclusion and

seeking damages and relief of any “type as may be found to be

merited after trial.”   J.A. 21-22.   Further, in the amendments to

his complaint, Spencer, again, specifically alleges that defendants

violated his rights “under the Rehabilitation Act,” and repeatedly

cites § 504.   J.A. 45-47.   Thus, we reject the district court’s




                                13
contention that Spencer made “no arguments” under § 504 of the

Rehabilitation Act.5

     Spencer’s complaint, with respect to the twelve claims at

issue, also contained “enough facts to state a claim to relief

[under § 504 of the Rehabilitation Act] that is plausible on its

face.”   Twombly, 127 S. Ct. at 1974.    Our conclusion in this regard

is reinforced by the district court’s finding that those claims

successfully alleged violations of Title II of the ADA.     Both § 504

of the Rehabilitation Act and Title II of the ADA were enacted, in

part, to prohibit public entities from subjecting any person to

discrimination on the basis of disability.     See Baird v. Rose, 192
F.3d 462, 469 (4th Cir. 1999).          Title II provides that “no

qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public

entity, or be subjected to discrimination by any such entity.”         42

U.S.C. § 12132.      Similarly, § 504 of the Rehabilitation Act

provides   that   “[n]o   otherwise    qualified   individual   with   a

disability . . . shall, solely by reason of her or his disability,

be excluded from the participation in, or be denied the benefits



     5
      Curiously, after concluding that “Spencer presented no
arguments” under the Rehabilitation Act, the district court, in the
same opinion, notes several times that Spencer “allege[s] that
defendants’ conduct violated . . . § 504 of the Rehabilitation
Act.” Spencer v. Earley, No. 1:01-cv-01578, *5, 7, 12 (E.D. Va.
Jan. 30, 2007) (memorandum opinion).

                                  14
of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.”        29 U.S.C. § 794(a).

     This   court   has   repeatedly     held   that   “[t]he      ADA    and

Rehabilitation Act generally are construed to impose the same

requirements,”   and   “[b]ecause    the   language    of   the    Acts    is

substantially the same, we apply the same analysis to both.”

Baird, 192 F.3d at 468 (quoting Doe, 50 F.3d at 1264 n. 9).              Thus,

although the two statutes have minor differences, in general, a

plaintiff seeking recovery under “either statute” must allege that

(1) he has a disability; (2) he is otherwise qualified to receive

the benefits of a public service, program, or activity; and (3) he

was “excluded from participation in or denied the benefits of such

service, program, or activity, or otherwise discriminated against,

on the basis of h[is] disability.”       Constantine, 411 F.3d at 498.

     While Spencer may not mention § 504 of the Rehabilitation Act

in each of his successfully pleaded Title II claims, he initially

states that his claims are brought under both statutes and none of

the Acts’ established differences are implicated.6                Thus, the


     6
      “Despite the overall similarity of . . . Title II of the ADA
and § 504 of the Rehabilitation Act, the language of these two
statutory provisions regarding the causative link between
discrimination and adverse action is significantly dissimilar.”
Baird, 192 F.3d at 469. However, the failure to show causation was
not the basis of the district court’s dismissal of Spencer’s
Rehabilitation Act claims.    Spencer’s complaint plainly alleges
both that he was discriminated against “solely by reason” of his
disability, as required by the Rehabilitation Act, and that he was
“otherwise qualified” for the program or protection at issue, as
required by Title II. We do not hold here that every successfully

                                    15
district court’s finding that Spencer successfully pleaded twelve

claims under Title II should have foreclosed the blanket dismissal

of the same twelve claims brought pursuant to § 504 of the

Rehabilitation Act.

                                            B.

     Nonetheless, Virginia contends that the law of the case

doctrine precludes our review of the district court’s decision

regarding Spencer’s Rehabilitation Act claims.                       It asserts that

“[b]ecause     Spencer     did   not   seek        Supreme   Court    review   of   the

dismissal of the § 504 [of the Rehabilitation Act] claims, these

claims   are    not    implicated      in    the     Supreme   Court’s    subsequent

decision to grant certiorari, vacate, and remand [this case] to

this [c]ourt.”        Appellee’s Br. at 37.          Contrary to this assertion,

however, the law of the case doctrine cannot pose an insurmountable

obstacle to our reaching the conclusion here.

     The law of the case doctrine “posits that when a court decides

upon a rule of law, that decision should continue to govern the

same issues in subsequent stages in the same case.”                       Arizona v.

California, 460 U.S. 605, 618 (1983).                 After the district court’s

first dismissal of his claims, Spencer appealed them all, including

his § 504 claims, to this court.                 This court, with no independent

analysis,      summarily    affirmed        “for    the   reasons    stated    by   the


pleaded claim under Title II of the ADA necessarily states a valid
claim under § 504 of the Rehabilitation Act.


                                            16
district court.”   See Spencer v. Earley, 88 Fed. Appx. at 600.           The

Supreme Court granted certiorari, vacated this court’s entire

opinion, including the decision with respect to § 504 of the

Rehabilitation   Act,   and   remanded   the   case   to   this   court   for

reconsideration.    See Spencer v. Earley, 543 U.S. 1018 (2004).

This court, in turn, vacated and remanded the district court’s

decision.    See Spencer v. Earley, No. 037037 (4th Cir. Jan. 20,

2005).   Given this procedural history, we are hard-pressed to find

any remaining, decided “law of the case” from this court’s earlier

opinion.7   Cf. Johnson v. Bd. of Educ. of City of Chicago, 457 U.S.
52, 53-54 (1982) (“Because we have vacated the Court of Appeals’

judgments in this case, the doctrine of the law of the case does

not constrain either the District Court or, should an appeal

subsequently be taken, the Court of Appeals.”); Adams v. Aiken, 41
F.3d 175, 179 (4th Cir. 1994) (“Inasmuch as the Supreme Court

vacated our judgment, we are not precluded from reconsidering

[another issue not affected by the Supreme Court’s mandate] in the

light of the Court's most recent opinion.”).



     7
      The district court appears to have been operating under the
same assumption. Rather than concluding that it was precluded by
the law of the case doctrine from considering Spencer’s
Rehabilitation Act claims, as Virginia contends, the district court
merely concluded that its previous ruling on this subject had not
been “call[ed] . . . into question,” and then proceeded to make
findings and, again, issue a ruling on the subject. See Spencer v.
Earley, No. 1:01-cv-01578, *5-6 (E.D. Va. Jan. 30, 2007)
(memorandum opinion).


                                   17
     Assuming for argument’s sake, however, that the law of the

case doctrine does apply here, it still does not “limit th[is]

court’s power” to review the dismissal of Spencer’s Rehabilitation

Act claims.     Castro v. United States, 540 U.S. 375, 384 (2003)

(internal quotations omitted). It is well established that the law

of the case doctrine “merely expresses the practice of courts

generally to refuse to reopen what has been decided, [and is] not

a limit to their power.”    Christianson v. Colt Indus. Operating

Corp., 486 U.S. 800, 817 (1988) (internal citations and quotations

omitted).     “A court [therefore] has the power to revisit prior

decisions of its own or of a coordinate court in any circumstance,”

and should readily do so where, as here, “the initial decision was

clearly erroneous.”    Id. (emphasis added and internal quotations

omitted).

     Thus, we reverse the district court’s decision as to Spencer’s

Rehabilitation Act claims and remand with instructions to the

district court to reinstate the twelve claims found to properly

allege violations of Title II of the ADA.8    As previously noted,

Spencer has abandoned his appeal of the district court’s dismissal

of his claims under Title II of the ADA.   We therefore decline to

answer the constitutional questions implicated in those claims, and




     8
      We refer here to the claims designated by both Spencer and
the district court as claims B, D, F, H, K, M, N, O, P, S, W, and
X.

                                 18
instead affirm that portion of the district court’s judgment on

abandonment grounds.



                              III.

     For the foregoing reasons, the judgment of the district court

is

                              AFFIRMED IN PART, REVERSED IN PART,
                                  AND REMANDED WITH INSTRUCTIONS.




                               19